DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eric J Gash (Reg. 46,274) on 03/10/2022. Accordingly, since a complete record of the interview has been incorporated in the instant examiner’s amendment, no separate interview summary form is included in the instant office letter MPEP § 713.04.

CORRECTIONS MADE IN THE APPLICATION
This listing of claims replaces all prior versions, and listings, of claims in the application: 
In the claims:
1. (Currently Amended) A processing element/unit comprising:
a plurality of processor cores coupled together by one or more communication networks;
a local memory configured to cache data for use by the plurality of processor cores, wherein the local memory is shared by the plurality of processor cores such that any of the plurality of processor cores [[can]] accesses any of the local memory;

the plurality of memory controllers configured to access data stored in memory through a plurality of narrow memory channel interfaces implemented by a plurality of portions of a standard memory channel, wherein a narrow channel width is equal to a bit width of a rank of the memory; and
wherein the one or more networks, the plurality of processor cores, the local memory, the crossbar interconnections and the plurality of memory controllers comprise an integrated circuit (IC) chip.
2. (Previously Presented) The processing element/unit of Claim 1, wherein the local memory is coupled to the one or more networks.
3. (Original) The processing element/unit of Claim 1, wherein the local memory is distributed across the plurality of memory controllers. 
	4. (Original) The processing element/unit of Claim 1, wherein the local memory comprises static random-access memory.
5. (Canceled).
	6. (Previously Presented) The processing element/unit of Claim 1, wherein the plurality of memory controllers comprise a plurality of narrow memory (NC) channel dynamic random- access memory controllers.

	8. (Previously Presented) The processing element/unit of Claim 1, further comprising:
	one or more communication interfaces configured to couple the one or more networks to a host processor.
	9. (Original) The processing element/unit of Claim 8, wherein the crossbar interconnects couple the one or more communication interfaces to the one or more networks of the plurality of processor cores.
	10. (Original) The processing element/unit of Claim 8, wherein the one or more communication interfaces comprise one or more peripheral component interface express (PCIe) interfaces or one or more compute express link (CXL) interfaces.
	11. (Original) The processing element/unit of Claim 1, wherein the plurality of processor cores comprise a plurality of reduced instruction set (RISC-V) cores or a plurality of advanced RISC machine (ARM) cores.
12. (Original) The processing element/unit of Claim 1, wherein the local memory comprises static random-access memory (SRAM).
	13. (Original) The processing element/unit of Claim 1, wherein the plurality of memory controllers are configured to access dynamic random-access memory (DRAM).
	14. (Canceled).
	


a plurality of networks;
a plurality of processor cores organized in groups of cores and the groups of cores are organized in sets of cores, wherein each group of cores in a set of cores is coupled by respective communication channel interfaces to a respective one of the plurality of networks;
	a plurality of narrow channel (NC) memory controllers configured to access data stored in off-chip memory through a plurality of portions of a standard memory channel, wherein a narrow channel width is equal to a bit width of a rank of the off-chip memory;
	local memory coupled to the plurality of narrow channel (NC) memory controllers accessible to all of the plurality of cores, wherein the local memory is configured to cache a portion of the data; and
	crossbar switch interconnects configured to couple the plurality of networks to the plurality of narrow channel (NC) memory controllers, wherein a portion of an address of a memory access is utilized by the crossbar switch interconnections to route the memory access to a corresponding one of the plurality of memory controllers.
	16. (Original) The processing element/unit of Claim 15, wherein the plurality of networks comprises:
	respective bi-directional communication channels;
	a plurality of communication channel interfaces configured to couple the plurality of processor cores to corresponding bi-directional communication channels and the corresponding bi-directional communication channels to corresponding network controllers; and


	17. (Original) The processing element/unit of Claim 16, wherein the plurality of networks comprise a plurality of ring networks.
	18. (Canceled).
	19. (Currently Amended) The processing element/unit of Claim 17, further comprising:
	one or more communication interfaces configured to couple the plurality of networks to a host processor.
	20. (Original) The processing element/unit of Claim 19, wherein the one or more communication interfaces comprise one or more peripheral component interface express (PCIe) interfaces or one or more compute express link (CXL) interfaces.
	21. (Original) The processing element/unit of Claim 15, wherein the plurality of processor cores comprise a plurality of reduced instruction set (RISC-V) cores or a plurality of advanced RISC machine (ARM) cores.
	22. (Previously Presented) The processing element/unit of Claim 15, wherein the plurality of narrow channel (NC) memory controllers include multiple respective dedicated data buses and a shared command bus configured to couple to the off-chip memory.
	23. (Previously Presented) The processing element/unit of Claim 15, wherein the plurality of narrow channel (NC) memory controllers and the off-chip memory are configured in sets of the plurality of narrow channel (NC) memory controller and local memory.


Allowable Subject Matter
Claims 1-4, 6-13, 15-17, and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1 and 15 in the instant application is the plurality of memory controllers configured to access data stored in memory through a plurality of narrow memory channel interfaces implemented by a plurality of portions of a standard memory channel, wherein a narrow channel width is equal to a bit width of a rank of the memory, in combination with other steps/elements in the claims.  The prior art of record including the disclosures of Abt (US 8306042) and Fu (U.S 6065077) neither anticipates nor renders obvious the above limitation. Because claims 2-4, 6-13, 16-17, and 19-23 depend directly or indirectly on either one of claims 1 or 15, these claims are considered allowable for at least the same reasons noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002. The examiner can normally be reached Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.P/Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184